          Case 1:18-cv-07908-LGS Document 76 Filed 07/31/20 Page 1 of 10




SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 DR. CLYDE PEMBERTON, et al.,                                 :
                                              Plaintiffs, :
                                                              :     18 Civ. 7908 (LGS)
                            -against-                         :
                                                              :   OPINION AND ORDER
 CITY OF NEW YORK, et. al.,                                   :
                                              Defendants. :
 ------------------------------------------------------------ X


LORNA G. SCHOFIELD, District Judge:

        Plaintiff Clyde Pemberton alleges, among other claims, malicious prosecution and false

arrest pursuant to 42 U.S.C. § 1983. After the close of discovery, Defendants the City of New

York, Police Officer Anthony Sengco and Captain Khandakar Abdullah filed a letter requesting a

conference to discuss filing a motion for summary judgment. After the conference, the Court

issued an Order directing the parties to brief “whether the consequential damages at issue in this

matter are recoverable as a matter of law.” Defendants subsequently filed a partial motion for

summary judgment to dismiss Pemberton’s economic damage claims and Pemberton and

Plaintiff Christian Baptiste’s claims for criminal attorneys’ fees. For the reasons below, the

motion is granted in part and denied in part.

  I.    BACKGROUND

        The following facts are drawn from the record and are not disputed. Pemberton owns

49.5% of New United Corporation (“NUC”), which holds various real estate assets. NUC owns

60% of MIST Harlem (“MIST”), a restaurant and entertainment venue. Baptiste works at MIST.

Pemberton is also the sole owner of Mepco Investments, Ltd. (“Mepco”), which owns a property

in Jamaica.
         Case 1:18-cv-07908-LGS Document 76 Filed 07/31/20 Page 2 of 10




       In June 2017, Pemberton and Baptiste were arrested after an incident at MIST. They

were held in the precinct for just under four hours and then released on state criminal charges.

Plaintiffs appeared in court four times over the next five months, and the charges were dismissed

in late November 2017.

       Plaintiffs filed this suit in August 2018, alleging, among other claims, malicious

prosecution and false arrest. Pemberton seeks consequential economic damages that arose from

his arrest and prosecution (the “Arrest”). First, he seeks damages for the diminished realization

of a tax deferral because NUC was delayed in acquiring a property needed for the deferral and

for NUC’s failure to pursue international expansion of a New Jersey bank. Second, he seeks

damages for Mepco’s delay in coordinating the repair of water damage at the Jamaican property.

Third, he seeks damages for his delay in renting multiple Cayman Islands properties and

acquiring property to develop and expand a beach resort in Belize.

       Pemberton asserts that the Arrest caused these consequential damages. He states that the

Arrest “[r]estrict[ed] his ability to travel outside the country” and “severely curtailed” his

willingness to travel outside of the county due to his green card status. Pemberton also states

that the Arrest “disrupt[ed] his affairs, and diver[ted] his attention” and kept him from pursuing

the contracts necessary to expand the New Jersey bank as well as to promptly acquire the

property needed for the tax deferral.

 II.   STANDARD

       Summary judgment is appropriate if the record establishes that there is no “genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED.

R. CIV. P. 56(a). “A genuine issue of material fact exists if ‘the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Nick’s Garage, Inc. v.



                                                  2
         Case 1:18-cv-07908-LGS Document 76 Filed 07/31/20 Page 3 of 10




Progressive Cas. Ins. Co., 875 F.3d 107, 113 (2d Cir. 2017) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986)). The moving party “bears the burden of ‘demonstrat[ing] the

absence of a genuine issue of material fact.’” Nick’s Garage, Inc., 875 F.3d at 114 (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)) (alteration in original). The evidence is

construed in the light most favorable to, and all reasonable inferences are drawn in favor of, the

nonmoving party. Nick’s Garage, Inc., 875 F.3d at 113. Summary judgement is improper if

there is any evidence in the record from any source from which a reasonable inference in the

nonmoving party’s favor may be drawn. Hill v. Curcione, 657 F.3d 116, 124 (2d Cir. 2011);

accord Johnson v. Nat'l Football League Players Ass'n, No. 17 Civ. 5131, 2019 WL 3531957, at

*2 (S.D.N.Y. Aug. 2, 2019).

       “However, a party may not rely on mere speculation or conjecture as to the true nature of

facts to overcome a motion for summary judgment.” Fed. Trade Comm’n v. Moses, 913 F.3d

297, 305 (2d Cir. 2019) (internal quotation marks omitted). “Conclusory . . . denials therefore

are not evidence and cannot by themselves create a genuine issue of material fact where none

would otherwise exist.” Id. (internal quotation marks omitted).

III.   DISCUSSION

       “The ‘basic purpose’ of § 1983 damages is ‘to compensate persons for injuries that are

caused by the deprivation of constitutional rights.’” Townes v. City of N.Y., 176 F.3d 138, 147

(2d Cir. 1999) (quoting Carey v. Piphus, 435 U.S. 247, 254 (1978)); accord Noonan v. Becker,

No. 14 Civ. 4084, 2018 WL 1738746, at *4 (S.D.N.Y. Apr. 10, 2018), report and

recommendation adopted, No. 14 Civ. 4084, 2018 WL 2088279 (S.D.N.Y. May 3, 2018).

Defendants do not dispute this, but instead argue that (1) Pemberton cannot recover

consequential damages for financial losses suffered by NUC and Mepco, and (2) the Arrest did



                                                 3
         Case 1:18-cv-07908-LGS Document 76 Filed 07/31/20 Page 4 of 10




not proximately cause the consequential damages. Defendants separately argue that Pemberton

did not comply with Federal Rule of Civil Procedure 26, and that he and Baptiste cannot recover

criminal attorneys’ fees.

           A. Damages Legal Principles

       “[P]rinciples of causation borrowed from tort law are relevant to civil rights actions

brought under section 1983.” Warner v. Orange Cty. Dep't of Prob., 115 F.3d 1068, 1071 (2d

Cir. 1996); accord Washington v. City of N.Y., No. 18 Civ. 12306, 2019 WL 2120524, at *22

(S.D.N.Y. Apr. 30, 2019). 1 Accordingly, “in all § 1983 cases, a plaintiff must prove that the

defendant’s action was a proximate cause of the plaintiff’s injury” to recover damages.

Gierlinger v. Gleason, 160 F.3d 858, 872 (2d Cir. 1998); accord Richardson v. Pratcher, 48 F.

Supp. 3d 651, 671 (S.D.N.Y. 2014).

       “The proximate-cause inquiry is focused on whether the causal connection between the

defendant's action and the plaintiff's injury is sufficiently direct.” Warren v. Pataki, 823 F.3d

125, 138 n.8 (2d Cir. 2016) (quoting Gierlinger, 160 F.3d at 872) (internal quotation marks

omitted); accord Harris v. City of N.Y., No. 15 Civ. 8456, 2017 WL 6501912, at *8 (S.D.N.Y.

Dec. 15, 2017). “[T]ort defendants, including those sued under § 1983, are ‘responsible for the

natural consequences of [their] actions.’” Washington v. City of N.Y., No. 18 Civ. 12306, 2019

WL 2120524, at *22 (S.D.N.Y. Apr. 30, 2019) (alterations in original) (quoting Kerman v. City

of N.Y., 374 F.3d 93, 126 (2d Cir. 2004)). A defendant’s actions may also be “sufficiently

direct,” Warren, 823 F.3d at 138 n.8, where the consequences can be “attributable to reasonably

foreseeable intervening forces, including the acts of third parties.” Kerman, 374 F.3d at 126.


1
 For principles of tort law, the Court looks first to federal law, including federal common law,
and then to New York law so long as it is not inconsistent with federal law. See 42 U.S.C. §
1988(a); accord Restivo v. Hessemann, 846 F.3d 547, 582 (2d Cir. 2017).
                                                 4
         Case 1:18-cv-07908-LGS Document 76 Filed 07/31/20 Page 5 of 10




“Generally, [though,] an intentional intervening act severs the liability of a defendant.”

Richardson, 48 F. Supp. 3d at 671. “[F]oreseeability is normally an issue of fact.” Kerman, 374

F.3d at 127 (citing Warner, 115 F.3d at 1073). Consequences that are different in kind than

those one would normally expect from the original wrongdoing are not reasonably foreseeable.

See Tolentino v. City of Yonkers, No. 15 Civ. 5894, 2017 WL 4402570, at *5 (S.D.N.Y. Oct. 2,

2017); Martin v. City of N.Y., 793 F Supp. 2d 583, 588 (E.D.N.Y. 2011).

       In addition, “‘mere conjecture, surmise or speculation is not enough to sustain a claim for

damages.’” Zamora v. Morphix Co., No. 15 Civ. 6532, 2018 WL 1033228, at *6 (S.D.N.Y. Feb.

21, 2018) (quoting Fiederlein v. N.Y.C. Health & Hosps. Corp., 435 N.E.2d 398, 399 (N.Y.

1982)). “This rule, ‘which proscribes the recovery of uncertain and speculative damages, applies

where the fact of damages is uncertain, not where the amount is uncertain.’” Id. (quoting

Toporoff Eng’rs, P.C. v. Fireman’s Fund Ins. Co., 371 F.3d 105, 109 (2d Cir. 2004)); accord

Nwanza v. Time, Inc., 125 F. App’x 346, 348 (2d Cir. 2005) (summary order) (“New York does

not permit [the party] to claim actual damages for the loss of speculative, expected proceeds.”);

Kiswani v. Phx. Sec. Agency, Inc., 247 F.R.D. 554, 561 (Bankr. N.D. Ill. 2008) (“Plaintiff claims

that the arrest and prosecution caused his company . . . to lose a five-year contract . . . . This

claim is totally speculative. Plaintiff has put forth no evidence to demonstrate the arrest and

prosecution was the legal cause of his inability to secure this contract, nor has he shown that this

was a foreseeable consequence of his arrest and prosecution.”). Finally, “[p]laintiff[] bear[s] the

burden of proving damages with reasonable certainty.” N.Y. v. United Parcel Serv., Inc., 253 F.

Supp. 3d 583, 687 (S.D.N.Y. 2017) (quotation marks omitted).




                                                  5
         Case 1:18-cv-07908-LGS Document 76 Filed 07/31/20 Page 6 of 10




           B. Indirect Damages Suffered by Plaintiff as a Shareholder

       Pemberton may not recover consequential damages for NUC and Mepco’s financial

losses because the causal connection between the Arrest and the alleged damages to Plaintiff as a

shareholder of NUC and Mepco is too indirect; proximate cause is therefore lacking. See

Warren, 823 F.3d at 138 n.8.

       Section 1983 states that a defendant is “liable to the party injured in an action at law.” 42

U.S.C. § 1983 (emphasis added). “Section 1983 does not recognize a claim on behalf of one

person arising from a violation of another person's rights.” T.P. ex rel. Patterson v. Elmsford

Union Free Sch. Dist., No. 11 Civ. 5133, 2012 WL 860367, at *3 (S.D.N.Y. Feb. 27, 2012).

Accordingly, “derivative claims [such as wrongful death and loss of consortium] are not

cognizable under § 1983 since such claims do not involve an ‘injury based on a deprivation of

the plaintiff’s rights, privileges, and immunities.’” See Donohue v. Wing, No. 17 Civ. 3870,

2018 WL 3973012, at *10 (E.D.N.Y. Aug. 17, 2018) (citing Shenk v. Cattaraugus Cty., No. 5

Civ. 173, 2007 WL 2874427, at *6 (W.D.N.Y. Sept. 27, 2007), aff’d, 305 F. App’x 751 (2d Cir.

2009)), report and recommendation adopted, No. 17 Civ. 3870, 2018 WL 4425942 (E.D.N.Y.

Sept. 17, 2018), aff'd, 773 F. App'x 18 (2d Cir. 2019).

       Pemberton seeks damages based on financial losses of NUC and Mepco. Although

Pemberton has an ownership interest in these companies, NUC’s and Mepco’s losses are not the

same as Pemberton’s. Pemberton argues that he is not asserting a traditional corporate derivative

claim, in the sense that he is not -- as a shareholder -- suing on behalf of the corporation to

recover damages suffered by the corporation for wrongs committed against the corporation. But

his claims are derivative in the sense that he is a shareholder seeking to recover damages that he

suffered only indirectly as a result of damages suffered by the corporation. In the case of NUC



                                                  6
         Case 1:18-cv-07908-LGS Document 76 Filed 07/31/20 Page 7 of 10




for example, he seeks to recover for a delay in NUC’s obtaining a valuable tax deferral -- which

in turn allegedly caused Pemberton as a shareholder a loss of dividend income or a diminution in

the value of his shares. Such damages are too attenuated from the Arrest to be recoverable as

consequential damages. Relatedly, these damages are not recoverable because they were not

reasonably foreseeable to Defendants, as they were “different in kind than those one would

normally expect from the original wrongdoing.” Tolentino, 2017 WL 4402570, at *5. For the

same reasons, proximate cause is lacking for the other alleged economic damages to NUC and

Mepco that allegedly resulted from the Arrest.

       Pemberton does not cite a single case in which a plaintiff, who happened to be a

shareholder in a corporation unrelated the plaintiff’s claim, recovered consequential damages to

the corporation allegedly resulting from a tort or § 1983 violation against the shareholder. The

cases that Pemberton cites are not helpful. In Johnson v. City of N.Y., the § 1983 plaintiff, a real

estate agent, suffered damages from lost income (a training session he was unable to teach, and a

lost real estate deal), but he did not seek damages as a shareholder. See Johnson v. City of N.Y.,

No. 15 Civ. 5873, 2019 WL 4279572, at *5 (E.D.N.Y. Aug. 2, 2019), report and

recommendation adopted, No. 15 Civ. 5873, 2019 WL 4279030 (E.D.N.Y. Sept. 10, 2019). The

plaintiff in Knox v. Cty. of Putnam sought lost income due to the loss of his business, but the

Magistrate Judge did not recommend any award because the economic loss was unsupported by

sufficient evidence. See Knox v. Cty. of Putnam, No. 10 Civ. 1671, 2014 WL 7330851, at *5-6

(S.D.N.Y. Dec. 23, 2014). In Genovese v. Cty. of Suffolk, 128 F. Supp. 3d 661, 680 (E.D.N.Y.

2015), the court remitted the damage amount, which included unidentified economic damages

which were conceded.




                                                 7
         Case 1:18-cv-07908-LGS Document 76 Filed 07/31/20 Page 8 of 10




       Even if Pemberton as a shareholder could recover for the damage to NUC, it is likely that

the causal link between the Arrest and the compromised tax deferral is too indirect and

speculative to warrant recovery. As Defendants point out, NUC had four years, from January

2015 to December 2018, to purchase $35 million in real estate in order to obtain the tax deferral.

Even assuming that Pemberton was somehow delayed in pursuing this project during the five

months when the charges were pending, NUC had two and a half years before the Arrest, and

over a year after the charges were dropped to make the purchase. Proving the critical importance

of the five months at issue would be challenging to say the least. And with more developed

facts, it may turn out that whatever prejudice NUC’s tax deferral suffered was due to an

intervening cause. Pemberton will face similar hurdles proving alleged damages based on

NUC’s failure to pursue international expansion of a New Jersey bank, and Mepco’s delay

repairing water damage at the Jamaican property, all allegedly as a result of the five-month

period while his charges were pending. But these issues need not be reached because Plaintiff

cannot recover consequential damages in his capacity as a shareholder for the reasons discussed.

           C. Direct Damages Suffered by Plaintiff as an Individual

       Pemberton argues that the Arrest restricted his ability to travel, curtailed his willingness

to travel, disrupted his affairs and diverted his attention. He states that, due to these changes, he

was delayed in renting multiple Cayman Islands properties and acquiring property to develop

and expand a beach resort in Belize. He states that he suffered financial losses due to the delays,

and he accordingly seeks damages to recuperate those losses.

       Pemberton admits that he travelled internationally several times during the pendency of

his criminal charges. He also admits that no restriction was ordered by the state court. He

testified that he decided not to travel “except for emergencies” after he was pulled aside by ICE



                                                  8
         Case 1:18-cv-07908-LGS Document 76 Filed 07/31/20 Page 9 of 10




when he reentered the country, apparently because he had an open arrest. He also testified that

he learned he could be stopped and evaluated for reentry every time he returned to this country,

unless he obtained a Global Entry card, which he ultimately obtained. He travelled and was

stopped five times before he obtained his Global Entry card, and has “been traveling on that

since then.” On these facts, no reasonable jury could conclude that the Arrest precluded him

from travelling. He chose not to travel. He was never prevented from leaving or reentering the

country. And he had no further delay or inconvenience on reentry once he obtained a Global

Entry card. Consequential damages relating to restrictions on Pemberton’s travel are not

recoverable. 2

           D. Rule 26 and Criminal Attorneys’ Fees

       The Court sought briefing on “whether the consequential damages at issue in this matter

are recoverable as a matter of law.” Whether Pemberton complied with Rule 26, and whether

Pemberton and Baptiste may recover criminal attorneys’ fees, are not relevant to the question

posed here. Defendants’ motion for summary judgment as to these matters is denied without

prejudice. Any requests for further discovery are within the referral to Magistrate Judge Aaron.

IV.    CONCLUSION

       For the reasons stated herein, Defendants’ motion for summary judgment is granted in

part and denied in part. Defendants’ application to preclude Plaintiff’s alleged consequential

damages is granted, and the application for other relief is denied without prejudice. The parties




2
  Even if a travel restriction had been imposed as part of Pemberton’s bail, damages from the
delayed business transactions in the Cayman Islands and Belize are likely too speculative to
afford him recovery. He would have to have shown that, during the five months that the charges
were pending, his ability to travel freely would have secured him willing tenants to lease the
Cayman Islands properties and a suitable property at a suitable price to develop and expand a
beach resort in Belize.
                                                9
        Case 1:18-cv-07908-LGS Document 76 Filed 07/31/20 Page 10 of 10




are directed to file a joint letter within seven days proposing next steps. The Clerk of Court is

respectfully directed to close Docket Nos. 57 and 64.

Dated: July 31, 2020
       New York, New York




                                                 10
